    Case: 1:17-md-02804-DAP Doc #: 2738 Filed: 10/07/19 1 of 2. PageID #: 422020




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                       )    MDL 2804
    OPIATE LITIGATION                                  )
                                                       )    Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                          )
                                                       )    Judge Dan Aaron Polster
    NAS Baby Cases                                     )
                                                       )    SCHEDULING ORDER
                                                       )



          Before the Court is Defendants’ and the Plaintiffs’ in the above-captioned cases (“NAS

Plaintiffs”) Second Amended Joint Proposed Scheduling Order. Doc. #: 2726. Pursuant to the

Court’s Orders of September 17, 2019 and October 1, 2019, NAS Plaintiffs and Defendants jointly

submitted proposals with respect to the motion on NAS class certification. The Court hereby

adopts the first, agreed-upon portion of the scheduling order and related case management

provisions. Regarding the second, disputed portion, the Court adopts Defendants’ Proposed

Scheduling Order Provisions. Thus, the parties are hereby ORDERED as follows:

      1. NAS Plaintiffs shall file their amended complaints in four of the cases to which this Order
         is applicable no later than October 8, 2019. 1 These complaints will be subject to no further
         amendment and will be the subject of the representative motions for class certification to
         be heard by the Court.

      2. NAS Plaintiffs shall further disclose on October 14, 2019 the identities and area of
         expertise for any experts whom they intend to offer in support of class certification.

      3. NAS Plaintiffs and Defendants dispute the propriety of additional written discovery of
         Defendants. Written discovery shall be served on defendants, if any, by October 15, 2019.
         If the parties cannot agree as to whether the served discovery is appropriate by
         October 25, 2019, NAS Plaintiffs shall file a motion to compel.


1
    NAS Plaintiffs’ Motion of Extension of time, Doc. #: 2718, is GRANTED.
  Case: 1:17-md-02804-DAP Doc #: 2738 Filed: 10/07/19 2 of 2. PageID #: 422021



   4. NAS Plaintiffs shall produce to defendants on October 21, 2019, signed fact sheets for all
      plaintiffs identified in the four amended complaints based on information in plaintiffs’
      possession. In order for a fact sheet to be complete it must be accompanied by all requested
      documentation in Plaintiffs’ possession. If NAS Plaintiffs are not in possession of
      particular requested information or documents on October 21, they shall state whether they
      expect to receive such items in the future and when.

   5. NAS Plaintiffs’ expert reports shall be disclosed on or before December 1, 2019.

   6. NAS Plaintiffs shall file their consolidated motion for class certification on
      January 7, 2020.

   7. Plaintiffs shall make their experts available for deposition before January 31, 2020.

   8. Defendants’ expert reports shall be disclosed on or before February 21, 2020.

   9. Defendants shall make their experts available for deposition before March 24, 2020.

   10. Defendants’ opposition to class certification shall be due on April 1, 2020.

   11. Plaintiffs’ reply shall be due on April 30, 2020.

       For those documents that must be filed with the Court, the deadline for filing is 12:00 PM

on the applicable due date as indicated above.

               IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster October 7, 2019
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
